Title: From James Madison to James Monroe, 3 July 1819
From: Madison, James
To: Monroe, James


Dear SirMontpellr. July 3. 1819
The best use I can make of the inclosed letter from Mr. Scott is to give you a perusal of its contents—after which you will be so good as to return it. The letter itself is a proof of his good sense, and literary education; and those inclosed in it are good vouchers for the other features of his character. In addition to other motives for wishing employment, it is very natural for him to be anxious that the Senate should have an opportunity of reversing the unfavorable judgment pronounced against him. To say even this much to you is very unnecessary, as you are or may be better informed from others than from me of all the circumstances entering into a just appreciation of Mr. Scotts character and qualifications. Always & respectfully yours
James Madison
